DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the secondary interest location at which additional data is acquired must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: 
	a blood pressure measurement device for measuring reference blood pressure
a waveform capture assembly for capturing a representation of a velocity or flow rate waveform of blood flow
a waveform converter and processor for analyzing the representation 	
 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1: 
	a blood pressure measurement device for measuring reference blood pressure is interpreted to be a conventional pressure cuff as described on Pages 19-20 of Applicant’s specification
a waveform capture assembly for capturing a representation of a velocity or flow rate waveform of blood flow is considered to be a Doppler ultrasound probe or an MRI system for capturing the waveform as described on Pages 21-22 of Applicant’s specification.  
a waveform converter and processor for analyzing the representation is considered to be a conventional computer processor as set forth on Page 22 of Applicant’s specification.  	

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear if a maximum pressure is the same as systolic pressure and likewise, if a minimum pressure is the same as diastolic pressure.   Claim 1 is also rejected because it is unclear how the waveform capture assembly (e.g. MRI) can satisfy the claim limitation of “...by locating the waveform capture assembly at the interest location on the mammal” as now claimed.  It is unclear how the MRI may be located on (e.g. positioned on) the mammal as now claimed.  Claim 1 is rejected because it is unclear what parameters the limitation “a plurality of parameters” is referring to.  As best understood, these parameters may be part of a Doppler waveform.  Claim 1 is also rejected because it is unclear what location “the location” (line 20) is referring 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 5 and 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,409,010 to Beach et al. “Beach” in view of U.S. Publication No. 2008/0015451 to Hatib et al. “Hatib” and NPL “Post Exercise Doppler Blood Velocity Patterns in Health and Disease” to King et al. “King”.   
As for Claims 1-2 and 16-18, Beach discloses an ultrasound pulse-echo device for determining the angular heading and magnitude of the velocity of blood flowing through a blood vessel can be analyzed (via processor) and displayed (Abstract) with an ultrasonic Doppler device (Column 3).  Beach explains that the Doppler data may be analyzed to diagnose a number of diseases including, for example, deep vein thrombosis, atherosclerosis, aortic valve stenosis and cardiac valve (Column 3) and wherein blood pressure may be estimated from the Doppler velocity (Column 3).   Beach also discloses measuring blood pressure with a blood pressure cuff/sphygmomanometer and a Doppler device for endpoint detection in determining disease detection.    
, Beach does not expressly disclose determining a first and second measure as now claimed and using a relationship of the measures to infer an estimated pressure/condition of the patient.    
Hatib teaches from within a similar field of endeavor with respect to ultrasound systems and methods for determining a cardiovascular parameter (Abstract; Paragraphs [0003]-[0004]) where pressure measurement can be made at the subject’s aorta (e.g. reference) and at the radial artery (e.g. peripheral) (Paragraphs [0047]-[0049]).  Hatib also makes it clear that other non-invasive techniques such as Doppler ultrasound may be used to measure velocity information that can be related to reference and peripheral blood pressure for determining cardiac output (Paragraphs [0054]-[0070], [0095]; Claims 7-8).  Examiner notes that the equations in the cited paragraphs are considered to read on parameters of first and second measures and the measures themselves in its broadest reasonable interpretation.  For example, Hatib discloses determining pulsatility (Paragraph [0027]) and mean arterial pressure (MAP) (Paragraph [0019]).  One skilled in the art would recognize that pulsatility can be represented as a “first measure” as evidenced by Bell (NPL “Pulsatility Index (ultrasound)”)where pulsatility index is calculated by (Vmax-Vmin)/V(mean) or alternatively (peak systolic velocity-minimal diastolic velocity)/(mean velocity).  Likewise, MAP may be calculated as (1/3)Systole Blood pressure + (2/3)Diastole blood pressure as evidenced by Sesso (Page 802).  In other words, once velocity and pressure parameter are determined, Hatib can estimate (e.g. specific or general estimate) local blood pressure in its broadest reasonable interpretation.  
However, the art of record does not appear to define a relationship between the well known “measures”.  
King teaches from within a similar field of endeavor with respect to ultrasound interrogation systems and methods where a ratio of pressure and velocity measures provides an indication of disease (Pages 1-2).  
Accordingly, one skilled in the art would have been motivated to have used Beach’s collected data in the equations described by Hatib and King in order to determine various cardiovascular parameters including an estimate of local blood pressure that relates to a disease state.    Examiner notes that the cardiovascular parameters (e.g. values) would be displayed to the user in numeric or graphical form and would facilitate disease detection in its broadest reasonable interpretation and requires nothing more than combining prior art methods according to known techniques to yield predictable results (MPEP 2143).  

With respect to Claims 5 and 15, Examiner notes that Beach obtains a primary waveform representation of blood flow (Beach: waveforms; Fig. C3).  Furthermore, merely repeating the aforementioned steps at another location is considered to be an obvious duplication of the modified method and one skilled in the art would have been motivated to have repeated the method on any and all body locations in order to assess disease.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,966,617. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a system for estimating local blood pressure with non-invasive blood flow measurement devices (e.g. Doppler, MRI) a generic computer processor and display.  Examiner notes that while independent .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examiner Note
	Claims 6, 19 and 20 and corresponding dependent claims are not rejected under prior art because the art of record does not disclose the particular equation (e.g. Equation 2 of Applicant’s specification) claimed.  However, such claims remain rejected under 35 U.S.C. 112(b) and Double Patenting rejection.  	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 5-24 have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793